DETAILED ACTION
	This is in response to the above application filed on 06/20/2019. Claims 25-44 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 07/15/2021 have been entered. Claims 1-24 are cancelled and claims 25-44 are pending in the application. With respect to the restriction requirement mailed on 06/28/2021, claims drawn to the non-elected Groups have been cancelled and only claims drawn to Group IV remain.
Claim Objections
Claim 44 is objected to because of the following informalities:  In lines 6 and 8 of claim 44, “the guide hole” should be changed to “the at least one guide hole” in order to maintain consistent terminology throughout the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
39, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-28, 30-34, 36, and 38-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinnott et al. (US 2013/0231669).
Regarding claim 25, Sinnott et al. discloses a method of passing a suture through a plantar plate (Abstract, paragraph [0054] discloses the device can be used to create a tunnel through other desired tissues such as the plantar plate. Paragraphs [0078-0087] and FIGs 38-50 disclose a method of using instrument 800) comprising the steps of: obtaining a plantar plate repair device (800, FIGs 28-30, paragraphs [0071-0072]) comprising a shaft (862, paragraph [0072]) with a length (FIG 29), a footprint (822 and 812, FIGs 28-29) projecting away from the shaft at an angle to the shaft length (See FIG 29 below), and a guide (864, FIG 28, paragraph [0072]); placing the footprint underneath the plantar plate such that the plantar plate is located against the footprint (Paragraph [0071] discloses 812 of the footprint is positioned on one side of a material through which a suture is to be passed. Paragraph [0054] discloses that material can be a plantar plate. Paragraph [0079] discloses the positioning of the 

    PNG
    media_image1.png
    627
    609
    media_image1.png
    Greyscale


Regarding claim 26, Sinnott et al. discloses the step of passing a length of suture through the plantar plate comprises passing opposite ends of the length of the suture through the footprint to form a suture loop (FIG 45 shows two ends of the suture have been passed through the tissue thus forming a suture loop, paragraph [0083]).  
Regarding claim 27, Sinnott et al. discloses moving the footprint and associated ends of the suture from below the plantar plate and pulling said footprint dorsally to thereby pull the ends of the suture to above the plantar plate (FIG 45, paragraph [0083]; the footprint and suture ends are removed from below the plate and pulled upward to a position above the plate).  
Regarding claim 28, Sinnott et al. discloses the footprint defines an opening (814, paragraph [0071, 0075], FIGs 28-29 and 39), the step of passing a length of a suture through the plantar plate comprises using a needle (1000, FIGs 33-37 and 43-44, paragraphs [0075-0077], the suture shuttle assembly is interpreted as a needle because it is an elongated rigid tube configured to pierce tissue) to pass the suture through the footprint opening (Paragraph [0081], FIG 44), the step of changing the relationship between the footprint and guide comprises sliding the guide on the shaft to operatively clamp the plantar plate between the guide and footprint (FIGs 40-41, paragraph [0079]), and wherein the guide further defines at least one needle receiving guide hole (FIG 29 shows the lumen extending through 868 through which 1030 passes for guiding the suture through opening 814 in the footprint. The proximal opening of this lumen is interpreted as the needle receiving guide hole) for operatively guiding the needle through the opening in the footprint as the length of suture from the needle is passed through the plantar plate (Paragraph [0081]).  
Regarding claim 30, Sinnott et al. discloses the step of obtaining a plantar plate repair device comprises obtaining a plantar plate repair device wherein the footprint terminates in a sharp beveled end (The end of foot 812 is sharp at teeth 820, paragraph [0071], FIG 28-29, and beveled at the rounded distal surface, see FIG 29 above).  
Regarding claim 31, Sinnott et al. discloses the step of obtaining a plantar plate repair device comprises obtaining a plantar plate repair device wherein an end of the footprint is pointed or flat (FIG 29 shows the most distal end at 818 is flat).  
Regarding claim 32, Sinnott et al. discloses the step of obtaining a plantar plate repair device comprises obtaining a plantar plate repair device wherein the shaft is configured as a rail (The shaft is interpreted as being “configured as a rail” because it provides elongated support along which the guide can travel) which operatively receives gripping formations of the guide (Slots 878 operatively receive gripping formations 866 of the guide, FIG 28, paragraph [0072]) to allow sliding of the guide along the shaft (Paragraph [0072]; 866 act as gripping formations because they can be grasped by the user and manipulated to allow sliding of the guide along the shaft).  
Regarding claim 33, Sinnott et al. discloses the step of obtaining a plantar plate repair device comprises obtaining a plantar plate repair device wherein the shaft is notched (878, FIG 28, paragraph [0072]) and a graspable handle (866, paragraph [0072]) extends from the shaft (FIGs 38-45 show handle 466 extending from the shaft), wherein the shaft is notched proximate the handle (The notch extends proximally relative to the handle, FIGs 39-35), such that the guide is slidably insertable and removable therefrom (868 is slidable insertable and removable from bore 880 of the handle, FIG 28, paragraph [0072]).  
Regarding claim 34, Sinnott et al. discloses the step of obtaining a plantar plate repair device comprises obtaining a plantar plate repair device wherein the shaft is provided with a slot (878, FIG 28, paragraph [0072]) disposed substantially centrally on the shaft (FIGs 28 and 39 show the slot is substantially centrally located on the shaft), which operatively receives gripping formations (866, paragraph [0072]) of the guide to allow sliding of the guide within the slot and along the shaft (Paragraph [0072]; 866 act as gripping formations because they can be grasped by the user and manipulated to allow sliding of the guide along the shaft).  
Regarding claim 36, Sinnott et al. discloses the step of obtaining a plantar plate repair device comprises obtaining a plantar plate repair device wherein the guide is provided with a slot which extends longitudinally from the needle receiving guide hole (FIG 29 shows the lumen extending through 868 through which 1030 passes for guiding the suture through opening 814 in the footprint. The lumen following the needle receiving guide hole is interpreted as a slot extending longitudinally from the hole) and opens to a front of the guide (The lumen extends to an opening at the distal most end of the guide) such that the suture can be disengaged from the guide (By pulling the guide proximally over the suture, the suture can be disengaged from the guide).  
Regarding claim 38, Sinnott et al. discloses the step of obtaining a plantar plate repair device comprises obtaining a plantar plate repair device wherein the guide further includes gripping formations (teeth 886, paragraph [0072]), preferably gripping teeth, on an operatively lower surface of the guide (FIG 29).  
Regarding claim 39, Sinnott et al. discloses the step of obtaining a plantar plate repair device comprises obtaining a plantar plate repair device wherein the guide further includes a gripping structure (866, paragraph [0072], FIG 28) such as notches or indentations on sides of the guide (866 projects from either side of guide 864) to facilitate gripping during sliding movement of the guide (866 is grasped by the user to control movement of the guide, paragraph [0072]).  
Regarding claim 40, Sinnott et al. discloses the step of obtaining a plantar plate repair device comprises obtaining a plantar plate repair device wherein the width of the shaft, guide and footprint is equal to or wider than the plantar plate (The shaft, guide, and footprint of the device are wider than at least a plantar plate of some size), preferably 14 mm to 16 mm (Use of the term “preferably” is interpreted as an optional feature of the claimed device).  
Regarding claim 41, Sinnott et al. discloses the step of obtaining a plantar plate repair device comprises obtaining a plantar plate repair device wherein a handle (866, paragraph [0072], FIG 28) 
Regarding claim 42, Sinnott et al. discloses the step of obtaining a plantar plate repair device comprises obtaining a plantar plate repair device wherein the handle projects between 90 and 150 degrees, preferably 115 and 150 degrees (Use of the term “preferably” is interpreted as an optional feature of the claimed device) from the shaft (FIGs 38-39 show handle 866 projects substantially 90 degrees from the shaft).  
Regarding claim 43, Sinnott et al. discloses the step of obtaining a plantar plate repair device comprises obtaining a plantar plate repair device wherein the shaft and footprint are formed from a flat sheet of surgical steel (This is a product-by-process limitation wherein the final product disclosed by Sinnott is identical to the final product claimed wherein the shaft and footprint are made of surgical steel).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Sinnott et al. (US 2013/0231669).
Regarding claim 29, Sinnott et al. discloses the invention substantially as claimed, as set forth above for claim 28. Sinnott et al. further discloses the footprint projects from the shaft at an angle of greater than 90 degrees and less than 180 degrees (FIG 29 shows the angle of projection is greater than 90 degrees and substantially less than 180 degrees).
Sinnott et al. is silent regarding the angle being between 90 and 150 degrees.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to cause the angle of projection of the footprint in the device of Sinnott et al. to be between 90 degrees and 150 degrees, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Sinnott et al. would not operate differently with the claimed footprint angle and since the footprint is intended to extend at an angle greater than 90 degrees and less than 180 degrees, the device would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed, indicating simply that “the angle at which the footprint 16 projects from the shaft 12 can be varied between 90 and 150 degrees. In the embodiment shown in figure 13, the angle is around 115 to 150 degrees” (specification page 11 lines 25-27).

Allowable Subject Matter
s 35, 37, and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 35, the prior art of record fails to teach or render obvious the plantar plate repair device comprising a graspable handle and wherein the slot is enlarged proximate the handle such that the guide is slidably insertable thereinto and removable therefrom.  Regarding claim 37, the prior art of record fails to teach or render obvious the needle receiving guide hole of the guide comprising a pair of connected receiving guide holes for operatively guiding a pair of needles through the opening in the footprint to loop a length of suture from the needle through the plantar plate.  Regarding claim 344, the prior art of record fails to teach or render obvious the step of passing a length of suture through the plantar plate comprising passing opposite ends of the length of the suture through the guide hole, the plantar plate and the opening in the footprint respectively to form a suture loop and further comprises a first step of passing one end of the length of the suture through the guide hole, plantar plate and opening in the footprint, and a second step of re-aligning the device relative to the plantar plate and passing the other end of the length of the suture through the guide hole, plantar plate and opening in the footprint.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771